 


110 HRES 1356 EH: Celebrating the 221st anniversary of the signing of the Constitution of the United States of America, and for other purposes.
U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1356 
In the House of Representatives, U. S.,

September 18, 2008
 
RESOLUTION 
Celebrating the 221st anniversary of the signing of the Constitution of the United States of America, and for other purposes. 
 
 
Whereas the Constitution of the United States of America was formally signed on September 17, 1787, by 39 delegates from 12 States; 
Whereas the Constitution of the United States was subsequently ratified by each of the original 13 States; 
Whereas the Constitution of the United States was drafted in order to form a more perfect union, establish justice, ensure domestic tranquility, provide for the common defense, promote the general welfare, and secure the blessings of liberty for citizens of our Nation; 
Whereas the liberties enjoyed by the citizens of the United States today are rooted in this cherished document that gave birth to our Nation; 
Whereas the Constitution of the United States serves as the foundation for citizens of the United States to accomplish a level of prosperity, security, justice, and freedom unsurpassed by any other country; 
Whereas the Constitution of the United States is a model for establishing freedom in other countries; 
Whereas the Members of the House of Representatives take an oath to support and defend the Constitution of the United States; and 
Whereas September 17, 2008, is the 221st anniversary of the signing of the Constitution of the United States: Now, therefore, be it  
 
That the House of Representatives— 
(1)celebrates the 221st anniversary of the signing of the Constitution of the United States of America; 
(2)honors the efforts of the 42 delegates who attended the majority of the Constitutional Convention meetings and the 39 signers of the Constitution of the United States; 
(3)acknowledges the significance of the ideals established by the Constitution of the United States, including the principle of a limited Federal Government with a system of checks and balances between the 3 branches; 
(4)recognizes the Constitution of the United States as the source responsible for our Nation's ability to withstand calamity and preserve national stability, or as Thomas Jefferson wrote, Our peculiar security is in the possession of a written Constitution; and 
(5)encourages the citizens of the United States of America, who have the privilege to share in the freedoms recognized in the Constitution of the United States, to join with the House of Representatives in this historic celebration. 
 
Lorraine C. Miller,Clerk.
